IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT NASHVILLE                    FILED
JAMES SHIELDS,                                 )
                                                                     July 26, 1999
                                               )   C.C.A. NO. 01C01-9809-CR-00383
       Appellant,                              )
                                                                   Cecil W. Crowson
                                               )   DAVIDSON COUNTY
                                                                 Appellate Court Clerk
VS.                                            )   (No. 98-C-2220 Below)
                                               )
STATE OF TENNESSEE,                            )   The Hon. J. Randall Wyatt, Jr.
                                               )
       Appellee.                               )   (Dismissal of Habeas Corpus Petition)
                                               )   AFFIRMED PURSUANT TO RULE 20




                                         ORDER



              This matter is before the Court upon the state's motion to affirm the judgment

of the trial court pursuant to Rule 20, Rules of the Tennessee Court of Criminal Appeals.

After reviewing the state’s motion, the appellant’s brief, and the record on appeal, the Court

finds that this is an appropriate matter for affirmance under Rule 20.



              The petitioner is appealing the trial court's dismissal of his petition for writ of

habeas corpus. In his petition, the petitioner alleged that two prior convictions were void

and improperly used to enhance his sentence in a later conviction. The trial court

summarily dismissed the petition because no record of the named convictions or how they

were used to enhance his subsequent conviction was attached to the petition, nor was a

satisfactory reason given for its absence as mandated by T.C.A. § 29-21-107(b)(2).



              T.C.A. § 29-21-107(b)(2) provides that if the petitioner in a petition for writ of

habeas corpus is restrained of his liberty "by virtue of any legal process, a copy thereof

shall be annexed, or a satisfactory reason given for its absence." This provision of the

statute is "mandatory and the failure to comply with same may be grounds for dismissing

the petition." State ex rel. Wood v. Johnson, 216 Tenn. 531, 534, 393 S.W.2d 135, 136

(Tenn. 1965); see State ex rel. Kuntz v. Bomar, 214 Tenn. 500, 503, 381 S.W.2d 290, 291

(Tenn. 1964). Accordingly, the trial court did not err in dismissing the petition.



              In addition, in his appellate brief, the petitioner contends that he received

ineffective assistance of counsel. A claim of ineffective counsel may not be litigated in a
habeas corpus proceeding. Passarella v. State, 891 S.W.2d 619, 628 (Tenn. Crim. App.

1994). Moreover, this Court has appellate jurisdiction only. T.C.A. § 16-5-108(a). Issues

not raised in the petition cannot be raised for the first time on appeal. ‘



              Based on the reasons discussed in this order, this Court concludes that the

state’s motion to affirm the judgment should be granted.



              IT IS, THEREFORE, ORDERED that the state’s motion to affirm the

judgment pursuant to Rule 20 is granted. The judgment of the trial court is hereby

affirmed. The petitioner being indigent, costs of this appeal are taxed to the state.



                                          _____________________________
                                          THOMAS T. WOODALL, JUDGE


CONCUR:


_____________________________
DAVID H. WELLES, JUDGE


_____________________________
JERRY L. SMITH, JUDGE




                                            -2-